DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s after final amendment received 6/15/2022.
All matters of form have been remedied and applicant’s amendment now places the application in condition for allowance over the prior art of record.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claim 1, a novel sports rack for a vehicle, comprising: a hitch bar; a hinge assembly operatively coupled to the hitch bar; at least one post having a proximal end and a distal end, the at least one post being operatively coupled to the hinge assembly at the proximal end, the at least one post being rotatable relative to the hitch bar through an arc in a vertical plane defined by the hinge assembly between a lowered position and a raised position; an equipment mount operatively coupled to the distal end of the at least one post; and a damper operatively coupled to the at least one post and the hitch bar, the damper being configured to limit a rate of rotation of the at least one post from the raised position to the lowered position, the damper being in a retracted state when the sports rack is in the raised position, the retracted state of the damper limiting damage to the bicycle carrier.
The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/28/2022